COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 IN RE ESTATE OF OLIVER LEE RENZ,                §              No. 08-21-00042-CV
 DECEASED,
                                                 §                 Appeal from the
                       Appellant.
                                                 §               County Court at Law

                                                 §             of Reeves County, Texas

                                                 §                   (TC# 3080P)

                                                 §
                                               ORDER

       Pending before the Court is the Appellant’s motion to abate the appeal and to extend time

to file Appellant’s brief. The motion is GRANTED only as to the motion to abate. The above-

styled and numbered appeal is abated and the cause is remanded to the trial court for entry of

written findings of fact and conclusions of law. The trial court shall file the written findings and

conclusions with the county clerk no later than February 1, 2022. The county clerk shall include

the findings and conclusions in a supplemental clerk’s record and forward it to this Court no later

than February 11, 2022.       The appeal will be reinstated by order of the Court after the

supplemental clerk’s record is filed. The motion to extend time to file Appellant’s brief will

remain pending after the case is reinstated.

       IT IS SO ORDERED this 12th day of January, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.